Citation Nr: 1447890	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for the period from January 1, 1993, to February 24, 1998, for ischemic cardiomyopathy with automatic implantable cardioverter defibrillator (a "heart disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to April 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this case is now with the VA RO in Muskogee, Oklahoma.

This case was previously before the Board in March 2014.  In March 2014 the issue on appeal was entitlement to an initial disability evaluation in excess of 30 percent for a heart disability for the period from January 1, 1993, to March 4, 2005.  The Board remanded the issue for further development.  

On remand, the VA RO in Muskogee, Oklahoma granted an evaluation of 100 for the heart disability beginning February 25, 1998.  As this is not a full grant of the benefit sought on appeal, the case has now been returned to the Board for additional appellate review.  The issue has been rephrased accordingly.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

For the period on appeal, the Veteran's heart disability was manifested by an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 100 percent for the entirety of the period on appeal for the Veteran's heart disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has been assigned an evaluation of 100 percent for the period beginning December 17, 1992, an evaluation of 30 percent for the period from January 1, 1993, to February 24, 1998, and an evaluation of 100 percent for the period beginning February 25, 1998, for a heart disability under Diagnostic Code 7005.  38 C.F.R.  § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, the next higher evaluation of 60 percent is warranted for arteriosclerotic heart disease (coronary artery disease or CAD) with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A schedular maximum evaluation of 100 percent is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A review of the post-service treatment records shows that on May 11, 1993, the Veteran had an ejection fraction of 25 percent.

The Veteran has also submitted a note from his private treatment provider that states that the Veteran's ejection fraction has been consistently below 30 percent since 1992.

There is nothing in the record to indicate that the Veteran's ejection fraction was above 30 percent during the period from January 1, 1993, to February 24, 1998.  There are several treatment records from 1992 and after 1998 that show ejection fractions of below 30 percent. 

Based on the evidence of record and giving the Veteran the benefit of the doubt, the Board finds that a schedular maximum evaluation of 100 percent is warranted for the entirety of the period on appeal.

ORDER

For the period from January 1, 1993, to February 24, 1998, an evaluation of 100 percent for the Veteran's heart disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


